               Case 2:14-cr-00024-LGW-BWC Document 47 Filed 05/06/20 Page 1 of 4




                          In the United States District Court
                          for the Southern District of Georgia
                                  Brunswick Division
              UNITED STATES OF AMERICA,                 *
                                                        *        CASE NO. 2:14-cr-024
                                                        *
                   v.                                   *
                                                        *
              LEISHA ALLEN,                             *
                                                        *
                           Defendant,                   *

                                                     ORDER

                   Presently before the Court is Leisha Allen’s (“Allen”) Motion

              for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(a),

              as modified by the First Step Act of 2018.              Dkt. No. 46.      For the

              reasons set forth below, Allen’s motion is DISMISSED.

                                                 BACKGROUND

                   In October 2014, under a written plea agreement, Allen pleaded

              guilty to a two-count information charging her with conspiracy to

              commit    theft   of      government   money   (Count   One)   and   aggravated

              identity theft (Count Two).            The Court sentenced Allen to a term

              of eighty-four months’ imprisonment. In November 2015, Allen moved

              to vacate her conviction and sentence under 28 U.S.C. § 2255, which

              the Court dismissed.         Dkt. Nos. 24, 32, 33.      According to the BOP

              website, Allen is currently incarcerated at Carswell FMC located




AO 72A
(Rev. 8/82)
               Case 2:14-cr-00024-LGW-BWC Document 47 Filed 05/06/20 Page 2 of 4



              in Fort Worth, Texas, with a projected release date of June 1,

              2021.

                                               DISCUSSION

                     Allen now moves the Court for compassionate release pursuant

              to 18 U.S.C. § 3582(c)(1)(a). Allen’s motion is primarily based on

              the COVID-19 pandemic and her assertion of danger to her health.

              As the Government notes, Allen admits that she has not exhausted

              her administrative remedies with the BOP as required by 18 U.S.C.

              § 3582(c)(1)(A). Allen avers in her motion:

                      On April 1, 2020 I submitted a letter to Warden Carr of
                      Carswell Medical Center requesting home confinement
                      under the Cares Act. . . . Warden Carr visited my housing
                      unit on April 15, 2020 stating all inmate requests to
                      the CARES Act had been denied by Ca[r]swell Review Staff.
                      Upon hearing this disturbing news, I submitted a new
                      letter to Warden Carr April 20, 2020 requesting
                      compassionate release under the first step act, as of
                      filing this order, I have not gotten a response.
                      Therefore, I am appealing to [the Court] directly due to
                      the urgent nature of my situation.
              Dkt. No. 45 at 1.       In other words, Allen first requested home

              confinement under the Cares Act. Coronavirus Aid, Relief, and

              Economic Security Act (“CARES Act”), Pub. L. No. 116-136, enacted

              on March 27, 2020.          Once Allen learned the BOP had denied her

              request,     she   sought    a   different    avenue   for   relief,   i.e.

              compassionate release under § 3582(c)(1)(A) and the First Step

              Act.     She did not wait the requisite thirty days, however, for a

              response from the BOP before filing her motion for compassionate

              release with the Court.



                                                    2
AO 72A
(Rev. 8/82)
                  Case 2:14-cr-00024-LGW-BWC Document 47 Filed 05/06/20 Page 3 of 4



                     It   is   important   to    understand   that    a    request      for   home

              confinement under the CARES Act is different than a reduction-in-

              sentence (RIS) request based upon compassionate release.                   The BOP

              is utilizing its authority under 18 U.S.C. § 3623(c)(2) and 34

              U.S.C. § 60541—not the compassionate release provision of 18 U.S.C.

              § 3582(c)—to effectuate the Attorney General’s directive to the

              BOP regarding home confinement in connection with the CARES Act.1

              These statutes do not authorize a federal court to order the BOP

              to release a prisoner.            See United States v. Calderon, No. 19-

              11445, 2020 WL 883084, at *1 (11th Cir. Feb. 24, 2020) (explaining

              that under § 60541(g)(1)(A) the Attorney General “may” release

              eligible     elderly   offenders,      and   district       court   was    without



              1
               On March 26, 2020, the Attorney General directed the Director of BOP,
              upon considering the totality of the circumstances concerning each
              inmate, to prioritize the use of statutory authority to place prisoners
              in home confinement. That authority includes the ability to place an
              inmate in home confinement during the last six months or 10% of a
              sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move
              to home confinement those elderly and terminally ill inmates specified
              in 34 U.S.C. § 60541(g). Further, Section 12003(b)(2) of the Coronavirus
              Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-
              136, enacted on March 27, 2020, permits BOP, if the Attorney General
              finds that emergency conditions will materially affect the functioning
              of the BOP, to “lengthen the maximum amount of time for which the Director
              is authorized to place a prisoner in home confinement under the first
              sentence of section 3624(c)(2) of title 18, United States Code, as the
              Director determines appropriate.” On April 3, 2020, the Attorney General
              issued a memorandum directing BOP to “immediately maximize appropriate
              transfers to home confinement of all appropriate inmates held at FCI
              Oakdale, FCI Danbury, FCI Elkton, and at other similarly situated BOP
              facilities where COVID-19 is materially affecting operations.” See
              Memorandum from the Attorney General to the Director of the Bureau of
              Prisons         (Apr.        3,         2020),        available         at
              https://www.justice.gov/file/1266661/download. As a result, the BOP
              implemented the Attorney General’s directive.


                                                      3
AO 72A
(Rev. 8/82)
               Case 2:14-cr-00024-LGW-BWC Document 47 Filed 05/06/20 Page 4 of 4



              jurisdiction to grant relief); see also United States v. Lovelace,

              No. 12-402, 2014 WL 4446176, at *2 (N.D. Ga. Sept. 2014) (“[T]he

              Court has no authority to grant Defendant’s request and order the

              Bureau of Prisons to release Defendant to a halfway house.” (citing

              18 U.S.C. §§ 3621(b) & (b)(5))).

                   Secondly, with regard to Allen’s motion for compassionate

              release under 18 U.S.C. § 3582(c)(1)(A), the Court finds Allen has

              failed to fully exhaust her administrative remedies with the BOP.

              As such, the Court lacks jurisdiction to decide Allen’s request.

              See United States v. Matthews, No. 5:01-cr-18, 2020 WL 1845101, at

              *2 (M.D. Ga. Apr. 10, 2020) (“Because ‘[n]othing in the record ...

              indicates   [petitioner]   exhausted    his   administrative    remedies

              before filing his request,’ the Court does not have jurisdiction

              to consider the motion.” (quoting United States v. Coates, 775 F.

              App'x 669, 671 (11th Cir. 2019))).     Furthermore, Allen’s assertion

              that the administrative exhaustion requirement is “futile” during

              the present pandemic is not persuasive.         There is no futility

              exception    to    § 3582(c)(1)(A)’s      administrative       exhaustion

              requirement, and the Court declines to invent one.

                   Accordingly, Allen’s motion, dkt. no. 404, is DISMISSED.

                   SO ORDERED, this 6th day of May, 2020.



                                               HON. LISA GODBEY WOOD, JUDGE
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF GEORGIA


                                                 4
AO 72A
(Rev. 8/82)
